Press Release For Further Information Contact: INVESTORS: MEDIA: Kevin Twomey Karen Rugen (717) 731-6540 (717) 730-7766 or investor@riteaid.com IMMEDIATE RELEASE JIM DONALD APPOINTED TO RITE AID BOARD OF DIRECTORS Rite Aid Director Robert A. Mariano Resigns CAMP HILL, PA (May 14, 2008)—The Board of Directors of Rite Aid Corporation (NYSE: RAD) today announced the appointment of Jim Donald to the Board. Mr. Donald’s term will expire at the company’s annual meeting in June 2009, at which time he is expected to stand for re-election. Mr.
